 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         MUHAMMED TILLISY,
                                                             CASE NO. 3:18-cv-05695-RJB-JRC
11                                Plaintiff,
                                                             ORDER DENYING MOTION FOR
12                 v.                                        APPOINTMENT COUNSEL
13         DEPARTMENT OF CORRECTIONS,
           et al.,
14
                                  Defendants.
15

16          The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate

17   Judge J. Richard Creatura. Currently pending in this action is plaintiff Muhammed Tillisy’s

18   motion for appointment of counsel. Dkt. 9.

19          Although indigent defendants in criminal cases are entitled to appointed counsel, there is

20   no constitutional right to appointed counsel in a § 1983 civil action. Storseth v. Spellman, 654

21   F.2d 1349, 1353 (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564,

22   569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is discretionary, not

23   mandatory”). However, in “exceptional circumstances,” a district court may appoint counsel for

24

     ORDER DENYING MOTION FOR APPOINTMENT
     COUNSEL - 1
 1   indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28 U.S.C. § 1915(d)). Rand

 2   v. Roland, 113F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th

 3   Cir. 1998). To decide whether exceptional circumstances exist, the Court must evaluate both “the

 4   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro

 5   se in light of the complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328,

 6   1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff

 7   must plead facts showing he has an insufficient grasp of his case or the legal issues involved and

 8   an inadequate ability to articulate the factual basis of his claims. Agyeman v. Corrections Corp.

 9   of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

10           Here, plaintiff has failed to show the exceptional circumstances necessary to warrant

11   appointment of counsel. Plaintiff has only stated that he has tried to obtain pro bono counsel

12   from several law firms – but the inability to retain counsel is not relevant to whether the court

13   will appoint counsel in this case. Dkt. 9. In addition, the Court is still awaiting plaintiff’s

14   amended complaint. See Dkt. 11. In the Court’s order to show cause or amend, the Court noted

15   that, although plaintiff had failed to state a claim as to some of his allegations, he had also

16   successfully stated a claim as to others. Id. Indeed, the deficiencies the Court identified in

17   plaintiff’s original complaint are easily remedied and the Court is confident that plaintiff will be

18   able to adequately articulate his claims in his amended complaint. Further, it is still extremely

19   early in the case. Plaintiff has not yet filed an amended complaint and the defendants have not

20   yet been served. See Dkt. Because it is so early in the case, the Court cannot yet determine

21   plaintiff’s likelihood of success on the merits.

22           Therefore, for the reasons stated above, plaintiff’s motion for appointment of counsel

23   (Dkt. 9) is denied without prejudice. Plaintiff may file a new motion for appointment of counsel

24

     ORDER DENYING MOTION FOR APPOINTMENT
     COUNSEL - 2
 1   once the case has further developed if he is then able to demonstrate the exceptional

 2   circumstances necessary to warrant appointment of counsel.

 3          Dated this 1st day of November, 2018.

 4

 5

 6                                                        A
                                                          J. Richard Creatura
 7
                                                          United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR APPOINTMENT
     COUNSEL - 3
